SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

404
OP 12-01976
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF GARY D. CUDA, PETITIONER,

                    V                             MEMORANDUM AND ORDER

HON. MICHAEL L. DWYER, RESPONDENT.


DOREEN M. ST. THOMAS, UTICA, FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (initiated in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department pursuant to CPLR 506 [b] [1]) to annul the determination of
respondent to revoke petitioner’s pistol permit.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination revoking his pistol permit. We
reject petitioner’s contention that he was denied a full and fair
opportunity to litigate his claims. “It is well settled that a formal
hearing is not required prior to the revocation of a pistol permit
[where, as here,] the licensee is given notice of the charges and has
an adequate opportunity to submit proof in response” (Matter of
Dlugosz v Scarano, 255 AD2d 747, 748, appeal dismissed 93 NY2d 847, lv
denied 93 NY2d 809, cert denied 528 US 1079; see Matter of Salem v
Geraci, 27 AD3d 1175, 1176). Petitioner’s further contention that the
revocation of his permit violates the Second Amendment and the Equal
Protection Clause of the United States Constitution is without merit
(see Matter of Demyan v Monroe, 108 AD2d 1004, 1005). In addition,
the court properly denied petitioner’s request for his entire pistol
permit file (see Matter of Vale v Eidens, 290 AD2d 612, 614).

     Finally, we reject petitioner’s contention that the determination
to revoke his permit was arbitrary and capricious. Respondent has
broad discretion to resolve factual and credibility issues when
determining whether to revoke a pistol permit, and his determination
is accorded great weight (see Matter of Manne v Main, 8 AD3d 790, 791;
Matter of Gerard v Czajka, 307 AD2d 633, 633-634). Further, the
record establishes that, when petitioner sought to amend his permit to
remove certain restrictions, he did not inform the licensing agency
that he had been arrested. It is settled that “[t]he failure of [a]
                                 -2-                           404
                                                         OP 12-01976

petitioner to report on his [or her] application a prior arrest . . .
provide[s] a sufficient basis to deny the application” for a pistol
permit (Matter of DiMonda v Bristol, 219 AD2d 830, 830). Thus,
respondent properly revoked petitioner’s pistol permit on that ground
(see Matter of Cohen v Kelly, 30 AD3d 170, 170; Ricatto v Kelly, 303
AD2d 240, 240).




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court